Case 1:20-cv-02771-JMS-TAB Document 1 Filed 10/26/20 Page 1 of 6 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

GREGORY KENT,                            )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      ) CAUSE NO.: 1:20-cv-2771
                                         )
ALLISON TRANSMISSION, INC.,              )
                                         )
      Defendant.                         )

                   COMPLAINT AND DEMAND FOR JURY TRIAL

                               I. NATURE OF THE CASE

      1.     Plaintiff, Gregory Kent ("Kent" or "Plaintiff"), by Counsel, brings this

action against Defendant, Allison Transmission, Inc. ("Defendant", hereinafter), alleging

violations of The Americans with Disabilities Act, as amended, 42 U.S.C. §12101 et. seq.

                                      II. PARTIES

      2.     Kent is a resident of Indiana, who at all times relevant to this action,

resided within the geographical boundaries of the Southern District of Indiana.

      3.     Defendant routinely conducts business within the geographical

boundaries of the Southern District of Indiana.

                          III. JURISIDCTION AND VENUE

      4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. §12117.
Case 1:20-cv-02771-JMS-TAB Document 1 Filed 10/26/20 Page 2 of 6 PageID #: 2




        5.      Defendant is an "employer" as that term is defined by 42 U.S.C.

§12111(5)(A).

        6.      Kent was an "employee" as that term is defined by 42 U.S.C. §12111(4).

        7.      Kent is a "qualified individual with a disability" as defined by the

Americans with Disabilities Act, 42 U.S.C. §12102(2) and 12111(8) and/or Defendant

knew of Kent's disability and/or regarded Kent as being disabled and/or Kent has a

record of being disabled.

        8.      Kent satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission ("EEOC") against Defendant alleging discrimination and

retaliation based on his disability.

        9.      A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                              IV. FACTUAL ALLEGATIONS

        10.     Kent was hired by Defendant in or around 1973. His last position held was

as an Operations Employee.

        11.     Throughout his employment, Kent met or exceeded legitimate

performance expectations.

        12.     In or around 2016, Kent was diagnosed and subsequently went out of

work for 18 months due to colon cancer. Kent returned to work in or around January

2018.
Case 1:20-cv-02771-JMS-TAB Document 1 Filed 10/26/20 Page 3 of 6 PageID #: 3




       13.    Due to his cancer, Kent suffers from a disability, as that term is defined by

the ADA.

       14.    On or around May 29, 2018, Kent became dizzy and began experiencing

vertigo. He was transported out of work and to a hospital by ambulance.

       15.    On or around June 1, 2018, Kent requested leave but was told that he had

exhausted all of his FMLA leave while out the previous year due to his disability. As a

result, Kent requested leave under Short-Term Disability.

       16.    On or around June 2, 2018, Kent's doctor received the paperwork to fill out

for his Short-Term Disability Leave but, due to an oversight, his doctor’s office did not

fax his paperwork to the Defendant.

       17.    On July 2, 2018, Kent’s doctor faxed the requested paperwork to the

Defendant’s Short-Term Disability Administrator (Sedgwick).

       18.    On or around July 18, 2018, Kent received a letter from the Defendant

stating that they did not receive his Short-Term Disability Paperwork.

       19.    Soon after the letter was sent to Kent, he was denied Short-Term

Disability.

       20.    On or about August 31, 2018, Kent was able to return to work.

       21.    In or around August 2018, Kent appealed the denial of his Short-Term

Disability leave. On or around September 14, 2018, he was denied leave.
Case 1:20-cv-02771-JMS-TAB Document 1 Filed 10/26/20 Page 4 of 6 PageID #: 4




       22.      On or around October 24, 2018, Defendant told Kent that they will either

terminate him or he can resign. Kent requested to continue being placed on leave until

the end of the year when he would qualify for FMLA once more.

       23.      Defendant refused; Kent resigned. His resignation date was backdated to

June 1, 2020.

       24.      Prior to Kent’s termination, Defendant had created the “Allison

Transmissions, Inc. Legacy Employee Voluntary Termination Window Incentive Plan”

(“Plan”).

       25.      Said Plan was available to employees that elected to participate in 2018,

2019, 2020, or 2021.

       26.      Said Plan allowed qualifying employees to voluntarily resign and receive

a “benefit” for doing so.

       27.      Due to Kent’s experience and tenure, he qualified for a lump sum

“benefit” of $50,000.

       28.      Kent intended on providing notice in December 2018/January-February

2019 of his intent to opt into the Plan and therefore retire at the end of 2019.

       29.      However, due to Defendant’s unlawful employment actions he was forced

to resign, which disqualified him from participating in the Plan.

                                 V. CAUSES OF ACTION

                        COUNT I: DISABILITY DISCRIMINATION

       30.      Kent hereby incorporates by reference paragraphs one (1) through twenty-

nine (29) of his Complaint as if the same were set forth at length herein.
Case 1:20-cv-02771-JMS-TAB Document 1 Filed 10/26/20 Page 5 of 6 PageID #: 5




       31.    Defendant discriminated against Kent by subjecting him to disparate

treatment on the basis of his disability.

       32.    Defendant's actions were intentional, willful, and in reckless disregard of

Vincent's rights as protected by the Americans with Disabilities Act, as amended 42

U.S.C. §12101 et. seq.

       33.    Kent has suffered damages as a result of Defendant's actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Gregory Kent, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her disability;

       2.     Reinstate Plaintiff to the position, salary, and seniority level he would

have enjoyed but for Defendant's unlawful employment actions, or award him front

pay in lieu thereof;

       3.     Order that Plaintiff be awarded any back pay he would have earned,

including fringe benefits with related money benefits and interests thereon, absent

Defendant's unlawful acts;

       4.     Award Plaintiff compensatory damages for Defendant's violations of the

ADA;

       5.     Award Plaintiff punitive damages for Defendant's violations of the ADA;

       6.     Award the Plaintiff his attorney fees, litigation expenses, and costs

incurred as a result of this action;
Case 1:20-cv-02771-JMS-TAB Document 1 Filed 10/26/20 Page 6 of 6 PageID #: 6




       7.     Award Plaintiff pre- and post-judgement interest on all sums recoverable;

and

       8.     Grant such other relief as may be just and proper.

                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Taylor Ferguson________________
                                          Taylor Ferguson
                                          Andrew Dutkanych III
                                          144 North Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:     (812) 424-1005
                                          Email:         tferguson@bdlegal.com
                                                         ad@bdlegal.com
                                          Attorneys for Plaintiff, Gregory Kent



                             DEMAND FOR JURY TRIAL

       Plaintiff, Robert Vincent, by counsel requests a trial by jury on all issues deemed

so triable.
                                          Respectfully Submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Taylor Ferguson________________
                                          Taylor Ferguson
                                          Andrew Dutkanych III
                                          144 North Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:     (812) 424-1005
                                          Email:         tferguson@bdlegal.com
                                                         ad@bdlegal.com
                                          Attorneys for Plaintiff, Gregory Kent
